By the Court,

Whitow C. J.
The written contract .declared upon in the first count of the declaration, is in the following words: “ Know all men by these presents, that I, Thomas Reynolds, of Fort Winnebago, in the state of Wisconsin, have retained and employed, and by these presents do retain and employ, John A. Bryan, now of Madison in said state, as my true and lawful attorney and agent, to prosecute and superintend my claim for certain services as contractor to the state, for the construction of the Portage Canal, at Fort Winnebago.
“ Such claim to be brought before the legislature in such mode and manner as my said agent and attorney may choose to have the same presented. And I hereby promise and agree, to and' with the said John A. Bryan, to allow, and pay, out of said *204claim (if tbe same do pass tbe legislature at any time for any sum), ten per cent, on tbe whole amount of sucb allowance, to tbe said John A. Bryan, to be paid out of tbe same fund, and in tbe same manner as tbe said claim shall be directed to be paid in said act, to myself.
“ And I do hereby authorize and direct tbe proper officers, 'whoever they may be, having charge of tbe payment of tbe amount to be allowed me, to pay, or cause to be paid to tbe said John A. Bryan, ten per cent, on the whole amount so allowed, to tbe said Bryan, and to take bis receipt therefor; whose receipt shall be tbe same to me as if I were to execute it myself.”
This agreement was signed by defendant.
We are of opinion that no action, can be maintained upon it, because tbe consideration for tbe promise of tbe defendant was contrary to public policy.
It is certainly contrary to public policy to authorize or encourage tbe use of improper influences with tbe legislature to procure tbe passage of a law; and contracts which have been made for tbe payment of money in consideration that tbe prom-isee would use sucb influences, have uniformly been declared void; and a contract by which tbe person to whom tbe money was to be paid, bound himself to use bis influence and personal solicitation with tbe members, has been always held to be of this description. Wood vs. McCann, 6 Dana R. 366; Clipinger vs. Hepbaugh, 5 Watts & Sergent, 315.
Tbe reason is, that it is important to just legislation and most essential to tbe public interest, that tbe members of tbe legislature should be free from any influence which might deceive or corrupt them. A person may lawfully make a public argument before a committee of tbe legislature, or before tbe legislature itself, if be should be permitted to do so, in favor of, or against a public or private act of tbe legislature ; and an agreement by which be was promised to be paid for sucb a service, could be enforced; because a public discussion could not tend to deceive or corrupt tbe legislature; while personal solicitation and influence might produce that result. We have bad some difficulty xn determining that tbe contract sued upon in this case, was a *205contract which stipulated for the use of the influence of the plaintiff with the members of the legislature infayor of a law allowing to the defendant his claim for services, hut upon reflection we think that to be the case.
The plaintiff was to prosecute and superintend the claim before the legislature. How could this be done without resorting to personal solicitation with the members ?
We know of no way by which a person who is not a member of the legislature can prosecute or superintend a claim before that body, except by means of the members themselves, or some of them. He could not therefore comply with the contract on his part, without resorting to personal solicitation with the members of the legislative body. We therefore think that the contract was by its terms, an agreement to pay money for a consideration which is inconsistent with public policy, and that the agreement is for that reason void.
It was contended by the counsel for the plaintiff that the legislature, by providing that suits might be brought in this court against the state, upon claims which have been rejected by the legislature, have changed the law relative to contracts for services in prosecuting claims which must be presented to, and rejected by, the legislature, before they can be the subject of a suit at law. It was argued that an attorney might lawfully engage to prosecute a claim against the state to judgment; and that in order to lay the foundation for a suit in this court, it would be necessary to present the claim to the legislature.
This, it was insisted, would not be contrary to public policy, but in strict conformity to a law of the state. It is a sufficient answer to this argument to say, that this was not the contract declared upon. The contract entered into between these parties, related solely to services before the legislature, and which could not be performed without resorting to the use of improper influences with the members of that body.
We must, for these reasons, affirm the judgment.